internal_revenue_service department of the treasury date date number release date org address uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely judy l jones cpa enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number year period ended december 20xx legend org organization xx date issue whether org inc org qualifies for exemption under sec_501 of the internal_revenue_code facts exhibit a provides copies of the internal_revenue_service correspondence requesting that org file the form_990 for the tax period ending december 20xx org failed to respond to the internal_revenue_service correspondence or file the forms for the tax period ending december 20xx org was previously examined for the tax_year ended december 20xx and given a letter stating that org continued to quality for exemption but with an advisory addendum that set out several deficiencies which if continued could result in penalties and or loss of exemption org’s gross_income for the year 20xx was over dollar_figure so even if it had no other income it still has exceeded normally more than dollar_figure annually’ for the next three years org was advised that it must file form_990 for 20xx 20xx and 20xx because it had more than dollar_figure in income from the year 20xx alone specifically an exempt_organization whose annual gross_receipts are normally dollar_figure or less does not have to file form_990 the organization’s gross_receipts are the total_amounts it receives from all sources during its annual_accounting_period without subtracting any costs or expenses an organization’s gross_receipts are considered normally to be dollar_figure or less if the organization averaged dollar_figure or less in gross_receipts for the immediately preceding three tax years during the course of the examination it was determined that org did not maintain adequate_records to report accurately its financial activities as required by section a of the internal_revenue_code and the regulations there under the closing letter addendum was the official notice to keep complete records so the accuracy of your returns may be determined sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe publish no irs gov department of the treasury-internal revenue service page of form 886-a catalog number 20810w page law form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx legend org organization xx date sec_6033 provides except as reuired in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 requires that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a publish no irs gov department of the treasury-internal revenue service page of form 886-a catalog number 20810w page form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx legend org organization xx date complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 in addition it has failed to meet the recordkeeping requirements as required under by revrul_59_95 1959-1c b and treas reg e accordingly the organization's exempt status is revoked effective january 20xx the first year following the prior examination year and for which it was specifically required to file a return and keep adequate_records form_1120 returns should be filed for the tax periods ending on or after december 20xx publish no irs gov department of the treasury-internal revenue service page of form 886-a catalog number 20810w page
